DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose (Publication No.: US 2003/0180030 A1).
Regarding claim(s) 1, Hirose teaches a fiber optical transceiver comprising: a package (reference numeral 1 in Figure 2); a plurality of lead frames  provided with the package and protruding outward from the package (reference numeral 23 in Figure 2); a first circuit board (e.g. any one of reference numeral 22, 30, 42a, 42b, 48, 50 in Figure 2; reference numeral 30 in Figure 5) installed in the package and electrically connected to the 
Regarding claim(s) 2, Hirose teaches the fiber optical transceiver according to claim 1, wherein the plurality of lead frames include a ground lead frame electrically connected to the metallized film (inherent in the forming of an electrical circuit and connection of Al coating layer of element 40 with lead pins 53 via element 48 in Figure 5).
Regarding claim(s) 3, Hirose teaches the fiber optical transceiver according to claim 1, wherein the ceramic portion is formed of multilayer ceramic in which a conductive layer formed of a conductive material (reference numeral 42 in Figure 4) and a ceramic layer (reference numeral 44, 46 in Figure 4) formed of ceramic are stacked.
Regarding claim(s) 4, Hirose teaches an optical communication module comprising: the fiber optical transceiver according to claim 1; and a second circuit board (e.g. any other one of reference numeral 22, 30, 42a, 42b, 48, 50 in Figure 2) electrically connected to the plurality of lead frames.
Regarding claim(s) 5, Hirose teaches the optical communication module according to claim 4, further comprising: a metal shield case (reference numeral 20 in Figure 2) that is fixed to the second circuit board and surrounds the package.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637